Citation Nr: 1300878	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  05-35 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for cervical spine disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2009, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is included in the claims file.  This matter was previously remanded by the Board in April 2009 and August 2011.

Review of the claims file shows substantial compliance with the directives of the most recent remand.  In this regard, the RO requested a new medical opinion after finding the August 2009 examiner's opinion inadequate, and the Veteran was afforded a new VA examination and opinion in October 2011.  Cumulatively, the August 2009 and October 2011 examinations provide the information necessary to clarify the examiners' conclusions and present information adequate to resolve the medical questions pertinent to this appeal.


FINDING OF FACT

A chronic cervical spine disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is chronic cervical spine disability otherwise causally related to service; chronic cervical spine disability was not proximately caused by or aggravated by any service-connected disability.  


CONCLUSION OF LAW

A chronic cervical spine disability was not incurred in or caused by the Veteran's active duty service, nor may it be presumed to have been incurred in such service, nor is it shown to have been caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

      Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

By March 2004, August 2008, and June 2009, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal and was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The June 2009 letter also informed the Veteran of disability rating and effective date criteria.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

      Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs) and records from the Social Security Administration (SSA) are associated with the claims file and the Veteran has not identified any pertinent evidence that remains outstanding.  

The RO arranged for VA examinations in August 2009 and October 2011.  The examinations are (cumulatively) adequate as the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

B.  Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006.  The addition of 38 C.F.R. § 3.310(b) effective October 10, 2006, does not affect the consideration or the outcome of this case.  It was added to implement the decision of the Court in Allen v. Brown, 7 Vet. App. 439 (1995), and the holding in that case has been binding on VA from the time of issuance in 1995.

The Veteran's theory of entitlement to the benefit sought in this appeal is primarily one of secondary service connection.  She contends that a cervical spine disability developed secondary to her service-connected bilateral knee and feet disabilities.  In pertinent part, service connection has been established for total right knee replacement, rated 30 percent disabling; degenerative disc disease and spondylosis, thoracolumbar spine, rated 30 percent disabling; Morton's metatarsalgia with pinch callus to the hallux of the right and left feet, each rated 20 percent disabling; and mild degenerative change in the left knee with limitation of motion, rated 10 percent disabling.  As the Veteran has also advanced a contention that her cervical spine disability may have begun during service and persisted, the Board will also address a direct (i.e., to service) causation theory of entitlement to service connection.

The Veteran describes, as documented in the treatment and examination reports associated with the development of this appeal, that she developed neck pain due to her right knee injury in service.  Her service records do not contain any documentation of any complaints, findings, treatment, or diagnosis regarding the cervical spine or neck.  On August 1980 service separation examination, the spine was normal on clinical evaluation.

The Board finds that the contemporaneous STRs presenting competent medical findings and the Veteran's own symptom reports are highly probative evidence concerning that period.  The Board finds that these records reflect that the Veteran reported no symptoms specific to the cervical spine/neck during service, no chronic cervical spine disability manifested during service, and the Veteran had no diagnosed chronic cervical spine disability during her active duty service.

There is no contemporaneous evidence of symptoms or treatment concerning a cervical spine disability for approximately 21 years following service (from separation in August 1980 to the first claim for service connection in for arthritis in the neck, in April 1981).  At that time, the Veteran reported neck pain when sitting, standing, and with any kind of movement.

A March 1982 VA general medical examination was silent for any complaints or findings regarding the neck/cervical spine.

On June 2004 VA treatment, the Veteran complained of persistent long-term neck pain and brought in a 2001 MRI of her cervical spine showing multiple disc abnormalities from C3-4 through C6-7 with some minor encroachment on the spinal cord that appeared to be more related to facet arthropathy and osteophytes along the vertebral bodies.  She reported that the main problem was with the upper extremities as she was unable to maneuver crutches or a walker as she felt she did not have the arm strength available to support her.  

On a July 2004 notice of disagreement, the Veteran contended that degenerative disc disease and arthritis of the cervical spine had been irritated by her bilateral knee problems, rather than being a result of them.

On August 2004 treatment, the impression was cervical radiculopathy.  On February 2005 VA treatment, complaints included chronic neck pain; it was noted that she has fibromyalgia and was taking daily OxyContin and Vicodin.  Later assessments consistently include degenerative disease of the cervical spine.

On an October 2005 substantive appeal, the Veteran contended that due to the long period of time she had experienced bilateral knee problems as well as knee surgeries, and having to walk on crutches for support, it would follow that the pressure and tension on her shoulders and back would lead to problems as secondary to the problems with her knees.

On July 2006 orthopedic surgery consult, the Veteran complained of residual shoulder and neck discomfort, and she related a good deal of the problem to the fact that she had such a significantly involved knee and the need to put excessive stresses when walking.  She stated that she believed using crutches during her postoperative rehabilitation time for the knee aggravated her shoulder and neck symptoms.  The consulting surgeon, Dr. Jones, opined that when looking at the shoulders and neck, there is certainly a reasonable link between the stresses placed on the shoulder and neck using the crutches.  Dr. Jones opined that it is a reasonable expectation that the Veteran would have some shoulder and neck symptoms related to the increased stresses placed on those areas of anatomy while using crutches during her knee rehabilitation.

In a February 2009 statement, the Veteran's friend A.S. noted that she began to notice that the Veteran's knee and back problems also began to severely limit her movements in approximately 1998.

In a February 2009 statement, the Veteran's friend and co-worker M.S. stated that she had known the Veteran for 10 years.  She stated that, following her knee surgery, she saw how using crutches caused the Veteran's neck and shoulders to swell.  She stated that the Veteran traded in her crutches for a walker and had the same reaction.

At the February 2009 Board hearing, the Veteran testified that after her May 1981 surgery, she began having trouble with her shoulders and neck swelling up from using crutches.  She testified that she was given a walker to use instead but the same thing happened.  She testified that she began having trouble with her neck almost immediately after the May 1981 surgery.  She testified that she had six operations on her knee before she received a complete replacement, and she was on crutches after each surgery.  Her sister testified that her upper body, specifically her neck and shoulders, swelled with fluid when she used crutches or a cane.

The Veteran submitted (with a waiver of initial RO consideration) lay statements from friends describing her neck symptoms.

In April 2009, the Board remanded this matter to obtain outstanding VA and Social Security Administration (SSA) records, to afford the Veteran appropriate VCAA notice, and to afford her a VA examination and nexus opinion, to determine whether the Veteran's service-connected foot and knee disabilities (or her use of crutches) had caused or aggravated her cervical spine disability.

In a July 2009 statement, the Veteran stated that after her right knee surgery in 1981, she woke up with a cast from his right hip to toes, her right ankle hurt worse than the post-surgical knee, she had a lump on her head, and her neck and back hurt.  She contended that she was dropped.

On August 2009 VA examination, the examiner was asked to determine the nature, etiology, and severity of any disabilities of the cervical spine.  The Veteran reported injuring her right knee twice in service and having ongoing difficulty with the knee after service.  The examiner noted documentation of an injury to the right knee in service and multiple surgical procedures on the right knee, beginning with a May 1981 arthrogram and an exploration and reconstruction of the knee in June 1981.  The examiner noted that instability developed in the knee post-operatively, further surgeries took place in 1984 and 1992, and a second reconstruction of the knee was performed in Marcy 1994.  The examiner noted that the Veteran continued to have difficulty with the right knee and ultimately underwent a right total knee arthroplasty in June 2005, with good result.  In October 2008, on treatment for a left knee contusion, X-rays showed good position of the prosthesis in the right knee and moderate medial compartment degenerative narrowing in the left knee.  The examiner noted a July 2006 statement by Dr. Jones opining that the significant disease the Veteran had in her knee would have a very reasonable likelihood of increasing stresses on the back which would cause significant back pain related to degenerative arthritis and disc disease; Dr. Jones also opined that there is certainly a reasonable link between the stresses placed on the shoulder and neck when using crutches.  The VA examiner noted no findings, complaints, or treatment for any neck conditions in the STRs; the Veteran was seen in June 2001 for complaints of pain in the cervical spine, and a CT scan showed evidence of narrowing at C6-7 with evidence of foraminal encroachment and some cervical spinal stenosis, with no evidence of cervical disc herniation, although there was spinal canal stenosis at C5-6 and C6-7.  The VA examiner noted a 2002 statement from Dr. Cochran referencing left cervical radiculopathy and use of motorized mobility, as well as further notes from the Veteran's primary care physicians referencing neck pain, treated with medications.  Regarding the service-connected foot disabilities, the VA examiner noted that the diagnoses included plantar fasciitis, hallux valgus bilaterally, a right Achilles tendon fibroma (asymptomatic), history of Freiberg's infarction in the second metatarsal of the left foot, fibromyalgia, and hypertrophic nails bilaterally.  The examiner noted evaluations for fibromyalgia and chronic fatigue syndrome, as well as multiple comorbidities including degeneration of the intervertebral disc of the cervical and lumbar spines, osteoarthrosis of the knee, peripheral vascular disease, diabetes, hyperlipidemia, and shoulder impingement.

At the time of examination, the Veteran reported that she initially developed neck pain on awakening from her first right knee surgery in 1981; she believed that she was dropped during the surgery because she awoke with a large swelling on the back of her head and was later told that she had a fracture of the ankle.  She reported that, following a 1996 MRI of the cervical spine, she was told she had degenerative disc disease at three levels, and she was started on narcotic pain medications in 2001 by her orthopedic surgeon.  She stated that she saw a neurosurgeon in 2003 and discussed possible fusion, which did not occur due to a possible risk of increasing her pain given her history of fibromyalgia.  She stated that she had been under the care of her family physician since 2002 for her neck pain.  She stated that as her right leg became weaker, she developed an unsteady gait pattern prior to her total knee replacement; after the replacement, she used crutches, which she stated aggravated the pain in her neck; she stated that she last used crutches at the time of her knee surgery.  She would develop shoulder swelling if she used a cane, and she could not tolerate a manual wheelchair due to pain and swelling in her neck and shoulders, and she therefore was issued an electric wheelchair.  She otherwise walked only short distances in her home, using a single-point cane.  The Veteran stated that the problem in her neck is related to her right knee and not to her feet.  She reported that she initially had intermittent pain in the neck in June 1981 but it had become constant in approximately 1999, located in the back of the neck and radiating out to the shoulders, with some swelling and intermittent stiffness in the neck.  Following a physical examination, the examiner diagnosed degenerative disc disease and spondylosis of the cervical spine.  The examiner opined, after reviewing the claims file and performing a history and physical examination, that use of the crutches would be expected to aggravate the degenerative disc condition, however this was for a limited time period around the time of the total knee replacement.  The examiner noted that the Veteran currently ambulates for only limited distances and utilizes a single point cane.  The examiner opined that the Veteran's current cervical spine spondylosis and degenerative disc disease are not caused by or aggravated by her service-connected knee or feet disabilities.

In a November 2009 statement, the Veteran contended that there is a reasonable link between the stresses placed on her shoulder and neck and using crutches due to multiple surgeries on her knees.  She stated that she had eight surgeries on her knees, requiring her to use crutches for 4 months following the first surgery and an average of 1.5 to 2 months with each of the remaining seven surgeries.

On August 2011 remand, the Board found the August 2009 VA examiner's opinion to be inadequate to the extent that the examiner had based the negative nexus opinion on the premise that the Veteran only used crutches for a limited time period in conjunction with her total knee replacement, although the Veteran noted that she had been on crutches following each of her eight surgeries on her knees.  The Board therefore remanded the matter for additional development, to include a new VA examination and medical opinion.

SSA records (printed out from a CD and associated with the claims file following the August 2011 remand) are largely duplicative of the findings on VA and private treatment and examination.  A January 2007 SSA decision found that the Veteran became disabled as of December 2004 due to a primary diagnosis of arthropathies (other and unspecified) and a secondary diagnosis of fibromyalgia.  

On October 2011 VA examination, the examiner noted that the Veteran had been diagnosed with mild to moderate spondylosis and degenerative disc disease at C3-C7 in 2009 and continued the diagnosis.  The Veteran reported that she began having problems in the 1980s after being on crutches; she reported that a physical therapist was pulling on the Veteran's neck and she almost passed out.  The Veteran was told that her discs were degenerated and there was no treatment available but to take Tylenol.  She reported that a neurosurgeon suggested surgery in 2000 but she declined because of the potential for more pain.  She reported that she now had occasional swelling at the base of the neck.  She reported that VA issued her a soft cervical collar but it hurt too much and she stopped using it.  She reported severe weekly flare-ups due to damp weather or stress if she did too much with her arms, as fluid build-up caused her neck to hurt.  She used a manual wheelchair; she reported that she had a motorized scooter that was not prescribed for her cervical spine condition.  

Following physical examination, the examiner noted that degenerative joint disease of the cervical spine was documented by X-rays.  The examiner opined, after reviewing the claims file and performing a history and physical examination, that the Veteran's cervical spine disability was not caused by or aggravated by her service-connected knee, foot, or lumbar spine disabilities.  The examiner noted that the anatomic structure (the cervical spine) claimed to be affected by long-term crutch use is not supported by the literature reviewed.  The examiner stated that the medical literature indicates the upper arm and palmar regions are the areas adversely affected and/or aggravated by long-term crutch use.  The examiner cited several studies of the effects of chronic crutch use, including in patients with polio (in which the data supports overuse due to greater mobility aid dependence as a cause of increasing upper-limb pain in long-term poliomyelitis); "crutch palsy" (which is caused by improper use of crutches and is a type of radial neuropathy resulting from long-term pressure on the nerve and usually caused by swelling or injury of nearby body structures; the effects of different crutch types and arm dominance on shoulder joint kinetics during a three-point swing-through gait); how ambulating with axillary crutches increases palmar forces through the device handles and can lead to carpal tunnel pressure increases, neurovascular impairments, or radial nerve compression; and how long-term crutch users and patients with arthritis are susceptible to upper limb joint degeneration during aided gait.  The examiner noted that the Veteran's August 2009 X-ray findings showed mild to moderate spondylosis and degenerative disc disease at C3-C7 and cited a study indicating that neck pain is extremely common, can be caused by many things, and is most often related to getting older; the study found that cervical spondylosis becomes increasingly more common as people age, and the risk factors include genetics, smoking, occupation, mental health issues, and injuries/trauma.  The examiner observed that knee, foot and lumbar spine disabilities are not on the list of risk factors for cervical spondylosis.

Additional VA treatment records through 2012 further document the Veteran's complaints of neck/cervical spine pain and other symptoms without otherwise presenting any pertinent etiological information or further detail concerning pertinent history. 

The VA examiners clearly conclude that the Veteran's current cervical spine disability is not caused by or a result of her military service, and it is not caused by or aggravated by her service-connected bilateral knee and/or foot disabilities.  The Board finds that the VA examination reports are highly probative in this case.  reports, (which are cumulatively adequate) contain competent medical opinions addressing the pertinent etiological questions with clear conclusions and analytical rationales; they are informed by review of the claims file, interview of the Veteran, and direct medical inspection of the Veteran's disability on appeal. 

The Board has reviewed the entirety of the evidence of record but finds that there is no competent evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the matter on appeal.  The Board acknowledges that the claims file contains a quantity of other medical records, but none of the information in these records pertinently contradicts the conclusions or cited rationales of the evidence found to be most probative in the discussion above. 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Here, the Veteran did not have documented reported neck pain during service, and she has been diagnosed with cervical spine disability many years following service; the evidence does not show that her current cervical spine disability is related to her military service.  The Veteran has been afforded VA examinations in connection with her claim; the examiners provided negative nexus opinions.  The August 2009 and October 2011 VA examiners provided persuasive rationale discussed above that addressed the Veteran's in-service injury history, her post-service injury history, and the significance of her specific symptom history and clinical findings.  The examiner's opinions are uncontradicted.  No medical professional has provided any adequate opinion, supported by a sufficient and historically accurate explanation, indicating that the Veteran's current cervical spine disability is related to any symptoms or injury during service; nor has any medical professional opined that the cervical spine disability is otherwise related to service.  As noted above, none of the Veteran's post-service medical records present an adequate medical etiology opinion that the Veteran's chronic cervical spine disability is related to her military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is no evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is not persuasive.  The Board notes that the contemporaneous STRs suggest that the Veteran did not experience pertinent neck symptoms during her active military service. 

Thus, to the extent that the Veteran's statements suggest continuity of lay-perceivable symptoms after her alleged in-service cervical spine injury, such statements are not entirely clear or consistent and such a suggestion is not supported by the contemporaneous service records.  The Veteran's own statements during service, some of the statements after service, and the medical evidence in the file simply do not support such a proposition. 

The Board finds that the STRs, read together, strongly suggest that service medical professionals did not believe that she had a chronic cervical spine disability at any time during her active duty service.  The Veteran has clearly received treatment for neck problems since 2001, but this appears to have begun approximately 21 years after service; the Veteran's own reports consistently place the onset of her chronic neck pain several years after her separation from service.  The post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of neck pain or pathology in the years proximately following service.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Given the facts that (1) the STRs do not diagnose any chronic cervical spine disability, (2) no cervical spine symptoms were reported at any time during service, (3) the first evidence of any chronic cervical spine disability is not shown until at least 20 years after service, and (4) the medical evidence of record fails to relate any currently existing cervical spine disability to active service, the Board finds that the Veteran's statements are afforded low probative value as to the onset and etiology of her current chronic cervical spine disability. 

Even if the Board were to accept the suggestion from any contentions that the Veteran has experienced some cervical spine/neck pain since her period of military service, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  However, no medical professional has ever provided an opinion that her current cervical spine disability is related to her in-service symptoms or any symptoms proximate to service, nor otherwise linked to her period of military service. 

Additionally, because the Veteran was not diagnosed with any chronic cervical spine disability within one year of separation of service, there is no presumption that her current disability was incurred during service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is also against the Veteran's alleged secondary service connection theory of entitlement to the benefit sought.  On October 2011 VA examination (the report of which the Board found adequate and probative), the examiner opined that the Veteran's cervical spine disability was neither caused by nor aggravated by her service-connected knee and foot disabilities.  The provider noted the history of the claimed disability and explained the rationale for the opinions.  The Board finds this evidence highly probative in the matter at hand.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the October 2011 VA examiner's opinion to be persuasive.  

The Board acknowledges the Veteran's belief that she has a chronic cervical spine disability related to her military service or service-connected disabilities.  Her own assertions as to diagnosis and etiology of a disability are afforded minimal probative value, as there is no evidence of record showing that she has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a spine disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination concerning the possibility of a causal relationship between a chronic spine disability diagnosed no earlier than 2001 and military service that concluded in 1980 requires specialized training, and may therefore not be established by lay opinions on etiology.  Thus, the Veteran's statements are afforded minimal probative value with respect to the medical question of whether her chronic cervical spine disability is related to her military service or service-connected disabilities. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for cervical spine disability is denied.  See 38 U.S.C.A § 5107.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


